Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2016

                                     No. 04-16-00038-CV

CITY OF FLORESVILLE, TEXAS, City of Floresville City Council, City of Floresville City
       Planning and Zoning Committee, and the Wilson County Appraisal District,
                                    Appellants

                                               v.

                         STARNES INVESTMENT GROUP, LLC,
                                     Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 15-06-0367-CVW
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Jason Pulliam, Justice

       The court has determined that oral argument may be of benefit to the court. Therefore,
the above cause has been set for formal submission and oral argument before this court on
August 11, 2016 at 9:00 a.m., before a panel consisting of Chief Justice Marion, Justice Barnard,
and Justice Pulliam.

       In addition to the arguments raised by the parties in their briefs, the parties should be
prepared to argue the merits of whether a plea to the jurisdiction should have be granted or
denied based on “Plaintiff’s First Amended Petition,” and, assuming the trial court erred in
denying the plea to the jurisdiction based on the amended petition and this court must reverse,
whether the reversal should be with a remand and an opportunity to replead or a render of a
dismissal of appellee’s claims with prejudice.

        Argument is limited to twenty (20) minutes each side and ten (10) minutes for appellants’
rebuttal. If you do not wish to present argument, you must notify this court in writing within
seven (7) days of receiving this notice.
It is so ORDERED on June 27, 2016.

                                        PER CURIAM



ATTESTED TO: _______________________________
             Keith E. Hottle
             Clerk of Court